Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1 and 11 have been amended. Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/06/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
4.	For claims 2-4, 10, 12-14 and 20, the phrase “at least one of” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
7.	Claims 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pamucci (U.S. Patent 11,449,584).
	For claims 1 and 11, Pamucci teaches a system and method comprising:
	a computing platform including a hardware processor and a system memory (note column 25, lines 58-67, CPU processor and memory);
	a content authentication software code stored in the system memory (note column 13, lines 34-36 and column 15, lines 1-3, digital signature verifier modules);
	the hardware processor being configured to execute the content authentication software code (note column 24, lines 19-26, processor executes program instructions) to:
	receive, from a single source, a content file including digital content and authentication data (note column 13, lines 6-10, authentication service receives authentication request from device that includes content and digital signature, i.e. authentication data; note column 13, lines 1-3, device receives content and digital signature from content provider), the authentication data created based on a baseline version of the digital content and baseline metadata  describing at least one intrinsic attribute of the baseline version of the digital content (note column 11, lines 35-40, digital signature is based on content, i.e. baseline version of content, and other information including device identifier, hash of previous frame and timestamp, i.e. intrinsic attributes);
	generate validation data based on the digital content (note column 13, lines 36-50, digital signature verifier 640 uses recording device public key to process digital signature and generates hash of content; column 15, lines 6-10, digital signature verifier 740 uses recording device public key to process digital signature and generates hash of content);
	compare the validation data to the authentication data (note column 13, lines 48-50, digital signature verifier 640 compares processed digital signature with generated hash of content; column 15, lines 10-11, digital signature verifier 740 compares processed digital signature with generated hash of content);
	identify the digital content as an authenticated digital content, in response to determining that the validation data matches the authentication data based on the comparing (note column 13, lines 53-63, digital signature verifier 640 determines content is authentic if hash of content and processed digital signature match; column 15, lines 12-16, digital signature verifier 740 determines content is authentic if hash of content and processed digital signature match); and
	identify the digital content as a manipulated digital content, in response to determining that the validation data does not match the authentication data based on the comparing (note column 13, lines 64 through column 14, line 5, digital signature verifier 640 determines content cannot be authenticated, i.e. content has been manipulated, if there is not a match; column 15, lines 23-26, digital signature verifier 740 determines content cannot be authenticated, i.e. content has been manipulated, if there is not a match).


	For claims 2 and 12, Pamucci teaches claims 1 and 11, wherein the at least one intrinsic attribute of the baseline version of the digital content includes one or more of:
	a device identification of a device that produced the baseline version of the digital content (note column 10, lines 6-15; column 11, lines 36-37; and column 13, lines 15-19, metadata includes camera model and make; hashed data includes recording device identifier), or a software application identification of a software application that produced the baseline version of the digital content.

	For claims 3 and 13, Pamucci teaches claims 1 and 11, wherein the at least one intrinsic attribute of the baseline version of the digital content includes one or more of:
	a size of the baseline version of the digital content (note column 11, lines 1-17, hashes may be based on previous frame; column 11, lines 57-61, hashes based on previous frames detects if frames have been added or removed, i.e. sized of original content),
	a data format of the baseline version of the digital content (note column 11, lines 1-17, hashes may be based on previous frame; column 11, lines 57-61, hashes based on previous frames detects if frames have been added, removed or rearranged, i.e. format of original content),
	an identity of a user that produced the baseline version of the digital content,
	a date the baseline version of the digital content was produced (note column 11, lines 5-7, hash may include metadata of previous frame; column 10, line 5, metadata includes date/time), or
	a location where the baseline version of the digital content was produced.

	For claims 7 and 17, Pamucci teaches claims 1 and 11, wherein the authentication data is embedded in the digital content (note Fig. 4-5 and column 11, lines 35-43, hash and digital signature data is embedded in frame data of video content)

	For claims 8 and 18, Pamucci teaches claims 1 and 11, wherein the authentication data comprises a hash value of the baseline version of the digital content and the baseline metadata describing the at least one intrinsic attribute of the baseline version of the digital content  (note column 11, lines 35-40, digital signature is based on content, i.e. baseline version of content, and other information including device identifier, hash of previous frame and timestamp, i.e. intrinsic attributes; column 7, lines 6-21, digital signature algorithm used may include an algorithm that first hashes the baseline data before encrypting with a private key).

	For claims 9 and 19, Pamucci teaches claims 8 and 18, wherein generating the validation data based on the digital content comprises hashing the digital content to determine a hash value of the digital content (note column 13, lines 36-50, digital signature verifier 640 generates hash of content; column 15, lines 6-10, digital signature verifier 740 generates hash of content).

	For claims 10 and 20, Pamucci teaches claims 1 and 11, wherein the digital content comprises at least one of a digital image or an audio-video content (note column 2, lines 43-46, content such as multimedia files that include image, video and/or audio).


Claim Rejections - 35 USC § 103
8.	Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pamucci as applied to claims 1 and 11 above, and further in view of Britton (U.S. Patent Application Publication 2021/0357533).
	For claims 4 and 14, Pamucci differs from the claimed invention in that they fail to teach:
	wherein the hardware processor is configured to further execute the content authentication software code to output the baseline digital content to a content distributor communicatively coupled to the system for distribution by the content distributor to a consumer audience, and wherein the content distributor is configured to distribute the authenticated digital content through at least one of a cable television (TV) network or a satellite TV network or an Internet Protocol (IP) stream.

	Britton teaches:
	wherein the hardware processor is configured to further execute the content authentication software code to output the baseline digital content to a content distributor communicatively coupled to the system for distribution by the content distributor to a consumer audience (note paragraphs [0073]-[0074], authentication server may validate video signature before sending video to content providers who provide authenticated video to user display), and wherein the content distributor is configured to distribute the authenticated digital content through at least one of a cable television (TV) network or a satellite TV network or an Internet Protocol (IP) stream (note paragraphs [0073]-[0074] and Fig. 12, content providers receiving validated videos include CNN, i.e. a cable television (TV) network).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the content authentication method of Pamucci and the authentication server providing verified videos to content providers of Britton. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a server verifying a content video has not been modified using a hash value (Pamucci) where the server then provides the video to content providers so they can know the video content they are providing to end users has not been modified (Britton).


	For claims 6 and 16, the combination of Pamucci and Britton teaches claims 1 and 11, wherein the authentication data is appended to the digital content (note paragraph [0072] of Britton, hash signature may be appended to create video file).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the content authentication method of Pamucci and the appended hash signature of Britton. It would have been obvious because a simple substitution of one known element (appended hash signature of Britton) for another (embedded signature of Pamucci) would yield the predictable results of a media file that has an accessible hash for verification.


9.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pamucci as applied to claims 1 and 11 above, and further in view of Manmohan et al. (U.S. Patent Application Publication 2016/0292437; hereafter “Manmohan”).
	For claims 5 and 15, Pamucci differs from the claimed invention in that they fail to teach:
	wherein the hardware processor is configured to further execute the content authentication software code to quarantine the manipulated digital content to prevent distribution of the manipulated digital content.

	Manmohan teaches:
	wherein the hardware processor is configured to further execute the content authentication software code to quarantine the manipulated digital content to prevent distribution of the manipulated digital content (note paragraph [0033], files with hashes that do not match have been modified and are moved to a quarantine location to prevent their release).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the content authentication method of Pamucci and the quarantine of modified files of Manmohan. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a server verifying content has not been modified using a hash value (Pamucci) and when the hash does not match, the media file is moved to quarantine to stop its release (Manmohan).




Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kats et al. (U.S. Patent 11,469,904) teaches authenticating media content using a digital signature including camera metadata (note column 8, lines 24-49).

	Gonzalez-Banos et al. (U.S. Patent Application Publication 2018/0253567) teaches tamper protection for video which includes a signature of the content and the source ID (note paragraphs [0054]-[0057]).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438